internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-114646-00 date date x state date date date date a receiver this responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling that an arbitration award the award and subsequent payments made pursuant to that award did not create a second class of stock under sec_1361 of the internal_revenue_code facts the information submitted discloses that x is a corporation organized under the laws of state on date x elected to be treated as an s_corporation effective date on date the award was issued directing receiver to dissolve x and distribute the corporate assets to x’s shareholders x represents that as of date equal distributions of dollar_figurea have been made to each of x’s shareholders and that as receiver continues the process of liquidating x all future distributions will be made to the shareholders equally x further represents that the award was rendered by an independent arbitration panel and that the parties to the arbitration had no control_over the terms and conditions imposed law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock plr-114646-00 sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 further sec_1_1361-1 provides that distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances based solely on the facts as represented by x we rule that the award did not create a second class of stock except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code in particular no opinion is expressed on whether x meets the other requirements of sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and the second listed authorized representative sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
